DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references to the claimed subject matter are US 20190093461 A1 to Campbell, US 3718407 A to Newbrough, US 20120211228 A1 to Troshko and US 20080257547 A1 to Vann.
Campbell discloses a lift system with both a fluid jet pump and a plurality of gas lift valves convertible to operate in each mode however Campbell’s arrangement supplies power fluids (liquid or gas), where gas is supplied to an annulus and liquid is supplied down a central tubular. Campbell’s does not disclose both a liquid supply ad a gas supply in the annulus as claimed, and to modify the system to have such would appear to destroy the invention.
Newbrough discloses a lift system with both a jet pump and a plurality of gas lift valves, with a gas supply conduit with a terminal end in the annulus up hole of the plurality of gas lift valves.  Newbrough fails to disclose a liquid supply to the annulus, and it would not appear obvious to add a liquid supply, as the jet pump is gas operated.
Troshko discloses a lift system with both a fluid jet pump and a plurality of gas lift valves with an embodiment with an annulus tube supplying gas to a gas lift valve. 
Vann teaches a jet pump and a plurality valves on production tube, with a gas supply conduit with a terminal end in the annulus up hole of the plurality of valves. Vann fails to disclose gas lift valve (his valves are closed to gas), a liquid supply to the annulus, and it would not appear obvious to add a liquid supply, as the jet pump is gas operated. Furthermore, Vann does disclose pushing existing liquid through downward through the jet pump until the liquid is cleared and it operates as a gas lift jet pump. Thus with regard to claim 13, Vann is not capable of performing the method, as he does not have gas lift valves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674